                  Case 2:21-mj-30240-DUTY ECF No. 1, PageID.1
                                                     AUSA: ErinFiled 05/24/21 Telephone:
                                                                Ramamurthy      Page 1 of   6 226-9100
                                                                                         (313)
AO 91 (Rev. ) Criminal Complaint                     Task Force Officer:    Michael Crosby           Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
Vance Jamal Davis                                                         Case: 2:21−mj−30240
                                                                          Assigned To: Unassigned
                                                                          Assign. Date : 5/24/2021
                                                                          USA V SEALED (kcm)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  April 28, 2021               in the county of                  Wayne     in the
        Eastern           District of      Michigan         , the defendant(s) violated:
          Code Section                                           Offense Description
        18 USC § 922(g)(1)                                  Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                Michael D. Crosby, Task Force Officer (ATF)
                                                                                               Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

           May 24, 2021
Date:                                                                                            Judge’s signature

City and state: Detroit, Michigan                                           Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                               Printed name and title
   Case 2:21-mj-30240-DUTY ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 6




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Task Force Officer Michael D. Crosby, being first duly sworn,

hereby depose and state as follows:

                        I.    INTRODUCTION

     1.    I am a Detective with the City of Detroit. I have been with

the Detroit Police Department since 1997. I became a Task Force

Officer with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(A.T.F.) in February of 2019. During my career, I have been involved in

numerous     investigations    of     firearms   and   numerous    criminal

investigations, resulting in prosecutions.

     2.     The information below is provided for the limited purpose of

establishing probable cause and does not contain all the information

known to law enforcement related to this investigation.

     3.    This I am currently investigating Vance Jamal DAVIS

(D.O.B. xx/xx/1992) for being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1).
   Case 2:21-mj-30240-DUTY ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 6




                     II.   PROBABLE CAUSE

     4.    On April 28, 2021, at approximately 6:00 p.m., Detroit Police

Officers Troy Williams and Treva Eaton were assisting agents from the

Michigan Department of Corrections (MDOC) with probation/parole

home checks. During the course of traveling to the next location to

execute the probation/ parole check, the officers observed a black male

wearing a black t-shirt and dark colored jeans, later identified as Vance

Jamal DAVIS Jr. (D.O.B. xx/xx/1992), walking northbound on Anvil

from Edmore in the street with sidewalks provided, a violation of MCL

257.655.

     5.    While approaching DAVIS to investigate him for violations

of MCL 257.655, Officer Williams observed DAVIS possessed a firearm

within his right-side waistband. In addition, Officer Williams observed

an extended magazine attached to the firearm, protruding underneath

his t-shirt. The officers exited the vehicle to investigate and upon

exiting, DAVIS placed his right hand on the firearm as he attempted to

flee. Officer Williams gave several verbal commands for DAVIS to stop,

with which he complied.




                                    -2-
   Case 2:21-mj-30240-DUTY ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 6




     6.    After he complied with the command to stop, DAVIS was

detained pending investigation. Officer Williams removed a black semi-

automatic Sig Sauer P224 serial number 50A006898 containing (1)

magazine with (15) live rounds from DAVIS’s right waistband. DAVIS

was also carrying a Michigan Identification Card which identified him

as Vance Jamal DAVIS Jr. DAVIS advised the officers that he did not

possess a valid CPL and was placed under arrest for CCW-person.

     7.    Post Miranda, DAVIS advised Officer Williams that he was

a convicted felon and was aware that he is unable to possess firearms

because of his felon status. In addition, DAVIS advised Officer Williams

that the firearm was his cousin’s and he was walking to the store.

DAVIS was conveyed to the DDC without incident. Officer Williams

placed the firearm on DPD evidence under evidence tag 2104280328.

     8.    I have reviewed DAVIS’s criminal history in the Law

Enforcement    Information     Network.    DAVIS      has   the   following

convictions, each punishable by more than one year in prison:

           -     In 2010, DAVIS was convicted of felony home invasion-

                 2nd degree, felony assault/resisting/obstructing police




                                    -3-
   Case 2:21-mj-30240-DUTY ECF No. 1, PageID.5 Filed 05/24/21 Page 5 of 6




                 officer in the Third Circuit Court of Michigan, Wayne

                 County.

           -     In 2012, DAVIS was convicted of felony attempt break

                 & entering in the Third Circuit Court of Michigan,

                 Wayne County.

           -     In 2013, DAVIS was convicted of felony home invasion

                 2nd degree in the Third Circuit Court of Michigan,

                 Wayne County.

           -     In    2020,    DAVIS      was    convicted     on    felony

                 delivery/manufacture of a controlled substance in the

                 16th Circuit Court of Michigan Macomb County.

     9.    I contacted A.T.F. Special Agent Michael Jacobs, an expert

in the Interstate Nexus of firearms. Based on the description I provided,

and without physically examining the firearms, Agent Jacobs stated

that the firearm was manufactured outside the State of Michigan and

therefore traveled in and affected interstate commerce.




                                    -4-
   Case 2:21-mj-30240-DUTY ECF No. 1, PageID.6 Filed 05/24/21 Page 6 of 6




                             III.   CONCLUSION

        10.     Probable cause exists that Vance Jamal DAVIS, a convicted

felon, was in possession of the above-described firearm, said firearm

having traveled in interstate commerce, in violation of 18 U.S.C. §

922(g)(1).

                                      Respectfully submitted,



                                      Michael D. Crosby, Task Force Officer
                                      Bureau of Alcohol, Tobacco,
                                      Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.



HON. CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE

Date:         May 24, 2021




                                       -5-
